Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Lohr et al. (US 2013/0010720).
Regarding claim 1, Lohr discloses a method of operating a user equipment in a radio access network (fig. 1), the user equipment being configured for operation utilising carrier aggregation (figs. 7-8 and 16), the carrier aggregation comprising a set of component carriers (figs. 7-8 and 16), the method comprising: operating utilising the carrier aggregation based on a component indication received in a control information message (figs. 11-14 and 19, CIF and/or CC activation; para. 209, especially last sentence; para. 214; note: bitmask), the component indication indicating one of the component carriers of the carrier aggregation (para. 200-201 and 354-355; note: activation of uplink and/or downlink component carriers; note: indication of one component carrier, or one component carrier among other component carriers); if the indicated component carrier is in a deactivated state, operating utilising the carrier aggregation comprises activating the indicated component carrier for communicating (para. 149, first sentence; para. 268-270 and 276-278; para. 354, second, third and last sentences; note: CC2 for UL and DL as indicated); and else, if the indicated component carrier is an activated state, operating utilising the carrier aggregation comprises communicating utilising the indicated component carrier based on scheduling information included in the control information message (para. 332; para. 338, penultimate sentence; note: CIF used to identify the carrier for RBA).  
Regarding claim 2, these limitations are rejected on the same grounds as claim 1 above. 3. 	Regarding claim 3, these limitations are rejected on the same grounds as claim 1 above. In addition, Lohr discloses a method of operating a network node in a radio access network (fig. 1, eNB) for transmitting the control message to the UE as in the method of claim 1 above. 
Regarding claim 4, these limitations are rejected on the same grounds as claim 3 above.
Regarding claim 5, Lohr discloses the method according to claim 1, wherein the control information message is a Downlink Control Information, DCI, message (paras. 90,  274 and 283-287).  
Regarding claim 6, Lohr discloses the method according to claim 1, wherein the indicated component carrier is a carrier used for uplink transmission if the control information message represents a scheduling grant scheduling uplink transmission (para. 348 and 354-355; note: indicated CC scheduled for uplink transmission).  
Regarding claim 7, Lohr discloses the method according to claim 1, wherein the indicated component carrier is a carrier used for downlink transmission if the control information message represents a scheduling assignment scheduling downlink transmission (paras. 277 and 354-355; note: indicated CC scheduled for downlink reception of CQI, PDCCH, and/or PDSCH).  
Regarding claim 8, Lohr discloses the method according to claim 1, wherein the component indication is a bit field of one of 3 and 4 bits (figs. 11-14, CIF and/or CC activation; paras. 284 and 286-287).  
Regarding claim 9, Lohr discloses the method according to claim 1, wherein the scheduling information included in the control information message indicates resources for an activated component carrier if the indicated component carrier is in a deactivated state (paras. 354-355; note: activation of carriers and resource assignment on those carriers).  
Regarding claim 10, these limitations are rejected on the same grounds as claim 1 above. In addition, Lohr discloses a computer storage medium storing an executable computer program comprising instructions configured to cause processing circuitry to at least one of control and perform (paras. 411-412) a method of operating a user equipment in a radio access network as in claim 1 above.
Regarding claims 12-16, these limitations are rejected on the same grounds as claim 5-9 above, respectively. 
Regarding claims 17-21, these limitations are rejected on the same grounds as claim 5-9 above, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462